Citation Nr: 9904834
Decision Date: 02/23/99	Archive Date: 06/24/99

DOCKET NO. 97-25 154               DATE FEB 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to service connection for a cervical spine disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board)
from a March 1997 decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Muskogee, Oklahoma denying the
veteran's claim of entitlement to service connection for a cervical
spine disorder.

FINDING OF FACT

The veteran's cervical spine disorder is related to his period of
active service.

CONCLUSION OF LAW

The veteran's cervical spine disorder was incurred in his period of
active service. 38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R.
3.303, 3.304, 3.306 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has claimed entitlement to service connection for a
cervical spine disorder. In order to establish service connection
for a claimed disability, the facts, as shown by the evidence, must
demonstrate that a particular disease or injury resulting in
current disability was incurred during active service, or if
preexisting active service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991).

The Board initially finds that the appellant has presented a
plausible, well-grounded claim for service connection for his
cervical spine disorder. The Board is also satisfied that the RO
has obtained all evidence necessary for an equitable disposition of
the appellant's appeal, and that all relevant facts have been fully
developed.

The veteran contends that his ongoing problems began when he fell
down approximately two flights of stairs in the barracks in Berlin,
Germany, and that this

fall has led to a host of ongoing physical problems, including his
current cervical spine disorder. Therefore, he feels service
connection is warranted in this case as the cervical spine disorder
began in service.

The veteran's service medical records reveal that the veteran fell
down approximately two flights of stairs at the barracks in
December 1974, rendering him unconscious. The fall resulted in a
closed head injury and a mild cerebral concussion. X-rays taken at
the time of the accident revealed no fractures in the skull or
cervical spine. His separation examination in March 1975 showed no
abnormalities in the spine. These records also show that in
February 1974 the veteran did report neck pain when looking left.
At the time the examiner noted that the veteran had been involved
in a motor vehicle accident prior to entry into service. This
notation is the only mention of any pre-service injury to the
veteran's neck.

By letter dated March 1997, J. C. Newby, M.D. states that, to the
best of his recollection, he treated the veteran for a back
condition during the time period extending from approximately 1976
through 1978. Unfortunately, the veteran's treatment records were
destroyed by fire and water damage. Further, although the veteran
advised the doctor that he was also treated for an upper back,
shoulder and left leg condition due to a fall in the armed
services, no records are available to substantiate this treatment.

In March 1996 the veteran was examined by Barry Lockhart, M. D. The
veteran apprised the doctor of his fall in service and reported
that he had continued to have intermittent pain and discomfort
since that injury. However, the problems were bearable until the
mid 1980's when symptoms began to get more frequent. Currently, the
veteran reported that the stinging and burning come more frequently
and that dizziness occurred while sitting in a chair or moving his
head in a certain direction, right or left. Further, he reported
nausea, headaches, increase of numbness and tingling into the side
of his face and occasional slurred speech. The doctor examined the
veteran's range of motion, finding pain on right lateral flexion,
extension,, and on right and left Foramina Compression. The doctor
also considered a report of x-rays taken in March 1995 where the
lateral cervical neutral view

demonstrated the abnormal loss of the cervical lordotic curve
resulting in a moderate to severe hypolordosis and an abnormal
anterior weight bearing of the cervical spine of 11 millimeters. A
MRI, also done in March 1995, showed posterior spondylosis and disk
bulge at C4-5, C5-6, and C6-7 with narrowing of the left C5-6 and
left C6-7 neural foramina secondary to the spondylosis.

The examiner gave the veteran a poor prognosis, saying that a
severe traumatic injury caused the veteran's increasing symptoms.
Specifically, the doctor found that "it is my opinion that these
findings are usually related back to a traumatic incident. [The
veteran] has related to me that the only trauma to his cervical
spine was the fall during his service in the military." Thus, the
examiner opined that "his severe traumatic injury while in service
was the onset of his ongoing problems."

The Board sought and received an opinion from the VA Chief of
Orthopedic Surgery at a VA medical facility. The specialist found,
after a review of the record, that the veteran had a significant
injury prior to service and that records did not indicate any
complaint of neck pain as a result of the December 1974 fall.
Further, the examiner noted that the veteran reported a year
history of neck pain 10 months prior to the fall in service. The
specialist stated, "it is the opinion of the undersigned [that] the
patient's neck complaints are related to a preexisting condition,
that is, an injury received prior to his entry into the active
military service." However, the Board finds that the record does
not support this opinion in this case. The only piece of evidence
relating to the pre-service automobile accident is a notation on
one x-ray taken in service. A conclusion, even one by a specialist,
based on inadequate factual predicate in the history does not
constitute clear and unmistakable evidence sufficient to rebut the
presumption of soundness. Miller v. West, 11 Vet. App. 345, 348
(1998).

Finally, the Board has considered the statements of two soldiers
acquainted with the veteran at the time of his fall in the
barracks. The statements reflect that the veteran sustained a
serious injury in service and that they noted the veteran's foot
and leg problems.

Thus, based on the evidence on the whole, the Board finds that the
evidence does establish entitlement to service connection for the
veteran's cervical spine disability. The veteran's service medical
records and lay statements confirm that the veteran was involved in
a very serious fall in the barracks while in service. Further, it
is apparent that he currently suffers from a cervical spine
disorder. The @ taken in March 1995 showed spondylosis and
narrowing of the cervical spine. Further,, Dr. Lockhart found,
after a comprehensive examination, that the veteran's current
problems were linked to his fall in service. As such, the veteran
has established entitlement to service connection for his cervical
spine disorder.

ORDER

Service connection for a cervical spine disorder is granted subject
to provisions governing the payment of monetary benefits.

CONSTANCE B. TOBIAS

Member, Board of Veterans' Appeals

- 5 - 

